     Case 2:17-cv-05695-ILRL-DMD Document 252 Filed 05/13/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


JERRY MONROE AND CNE DAWSON                                                 CIVIL ACTION

VERSUS                                                                      NUMBER: 17-5695

PROGRESSIVE WASTE SOLUTIONS OF                                              SECTION: “B” (3)
LA, INC. ET AL

                                   ORDER OF DISMISSAL


        The Court having been advised by counsel for the parties that all of the parties to this

action have firmly agreed upon a compromise.

       IT IS ORDERED that the action be and is hereby dismissed without costs and without

prejudice to the right, upon good cause shown, to reopen the action or to seek summary judgment

enforcing the compromise if settlement is not consummated. The Court retains jurisdiction for all

purposes, including enforcing the settlement agreement entered into by the parties for a reasonable

period of time. Fed. R. Civ. P. 41(a)(2); Kokkonen v. Guardian Life Ins. Co. of Am., 511 US 375,

381-82 (1994); Hospitality House, Inc. v. Gilbert, 298 F.3d 424, 430 (5th Cir. 2002).

       COUNSEL        ARE      REMINDED         THAT,     IF    WITNESSES        HAVE       BEEN

SUBPOENAED, EVERY WITNESS MUST BE NOTIFIED BY COUNSEL NOT TO

APPEAR.

       IT IS FURTHER ORDERED THAT ALL PENDING MOTIONS BETWEEN

SETTLING PARTIES ARE DISMISSED AS MOOT.

       New Orleans, Louisiana, this 13th day of May 2019.



                                        __________________________________________
                                          SENIOR UNITED STATES DISTRICT JUDGE
